Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 1, 2021

                    No. 04-21-00272-CR, 04-21-00273-CR, 04-21-00274-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                    Marco Antonio GLORIA,
                                           Appellee

                From the 365th Judicial District Court, Maverick County, Texas
   Trial Court No. 19-02-07981-MCRAJA, 19-02-07982-MCRAJA, 19-02-07984-MCRAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
        On June 9, 2021, appellant the State of Texas filed a notice of appeal stating its intent to
appeal an “order granting a mistrial/new trial in these cause numbers.” The clerk’s record, which
was filed on July 30, 2021, does not contain any written orders. A trial court’s oral
announcement of its decision in open court is not final and appealable until the trial judge signs a
written order. State v. Kibler, 874 S.W.2d 330, 332 (Tex. App.—Fort Worth 1994, no pet.).

         We therefore ORDER appellant to file in this court by October 1, 2021, a response
showing cause why this appeal should not be dismissed for want of jurisdiction. If appellant fails
to satisfactorily respond within the time provided, the appeal will be dismissed. See TEX. R. APP.
P. 42.3(c). If a supplemental clerk’s record is required to establish this court’s jurisdiction,
appellant must ask the trial court clerk to prepare one and must notify the clerk of this court that
such a request was made. All deadlines in this matter are suspended until further order of the
court.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court